Whatever doubt I had as to the extent of the immunity furnished by section 584 of the Penal Law, it is cleared away by the reading of other provisions dealing with witnesses. When the Legislature intended full and complete immunity, it knew the phraseology *Page 269 
necessary to reach this result. Thus in the Banking Law (Cons. Laws, ch. 2, § 370) the Legislature enacted: "Any person offending against any provision of this article is a competent witness against any other person so offending, and may be compelled to attend and testify upon any trial, hearing orproceeding, or investigation, in the same manner as any other person." Such witness shall not thereafter be prosecuted for any such violation.
See, also, the law relating to the elective franchise. Section 770 of the Penal Law enacts: "A person offending against any section of this article is a competent witness against another person so offending and may be compelled to attend and testifyon any trial, hearing or proceeding or investigation in the same manner as any other person." Any person so testifying shall not be prosecuted.
The immunity for conspiracy is not so broad, not so complete. It is limited to investigations before any court, magistrate or referee. The phrase in section 584 of the Penal Law is: "No person shall be excused from attending and testifying, or producing any books, papers, or other documents before anycourt, magistrate, or referee, upon any investigation, proceeding or trial, for a violation of any of the provisions of this article." Such a limitation of immunity from prosecution is not infrequent in the statutes. It is made dependent upon appearance as a witness before various persons, or bodies. (See the following: Conservation Law [Cons. Laws, ch. 65], § 8, subd. 4; Agriculture and Markets Law [Cons. Laws, ch. 69], §§ 32 and 33; Gen. Bus. Law, § 345; Gen. Corp. Law [Cons. Laws, ch. 23], § 170; Ins. Law [Cons. Laws, ch. 28], §§ 65 and 89.) By this latter law the witness is given protection when testifying "before any court or magistrate, upon any investigation, proceeding or trial." The word "referee" is left out.
By section 395 of the Penal Law, relating to bucket shops, the witness to have immunity must testify before "any court or magistrate, upon a trial, investigation, or *Page 270 
proceeding initiated by the district attorney, grand jury orcourt." See like provisions in section 996 of the Penal Law, relating to gambling; section 1200, covering insurance rebates; section 166, anarchy; section 439 (2), business and trade.
The Public Service Law (Cons. Laws, ch. 48), section 20, provides but a restricted immunity.
Comparing, therefore, section 584 of the Penal Law with these other statutes shows that the words "any investigation" do not cover legislative investigations but investigations before any court, magistrate or referee. The place and the tribunal must have been intentional restrictions or limitations upon the protection to be furnished, as the Legislature left them out when providing for full and complete immunity upon any trial, proceeding or investigation.
For these additional reasons I concur in the opinion of the Chief Judge.